Exhibit 10.31

 

LOGO [g29666img_001.jpg]

 

EXECUTIVE RETIREMENT

SAVINGS PLAN

 

Effective Date of Plan: January 1, 1997



--------------------------------------------------------------------------------

LOGO [g29666img_001.jpg]

 

Table of Contents

 

Article


--------------------------------------------------------------------------------

        Page


--------------------------------------------------------------------------------

    

Preamble

   1 1   

Definitions

   1 2   

Participation in the Plan

   4 3   

Accounts Under the Plan

   4 4   

Accrual of Benefits

   5 5   

Vesting

   6 6   

Distributions to Participants

   7 7   

Amendment or Termination of the Plan

   9 8   

Plan Administration

   10 9   

Miscellaneous

   12



--------------------------------------------------------------------------------

Preamble

 

TransDigm Inc. (the “Company”) hereby establishes the TransDigm Inc. Executives
Retirement Savings Plan (the “Plan”), effective as of the date specified herein.
The Company intends to establish and maintain the plan as an unfunded retirement
plan for a select group of management or highly compensated employees.

 

The purpose of the Plan is to permit designated executives of the Company and
its affiliates to accumulate additional retirement income through a nonqualified
deferred compensation plan that enables them to make elective deferrals in
addition to or in lieu of those permitted under the TransDigm, Inc. Retirement
and 401 (k) Plan.

 

ARTICLE 1.

 

Definitions

 

As used in this Plan, the following capitalized words and phrases have the
meanings indicated, unless the context requires a different meaning:

 

1.1. “Account” means the amounts credited to a Participant’s Salary Reduction
Account under the Plan pursuant to the Participation’s Salary Reduction
Agreement.

 

1.2. “Allocation Date” means the last day of any Plan Year and any other dates
chosen by the committee.

 

1.3. “Beneficiary” means the person or persons designated by a Participant, or
otherwise entitled, to receive any amount credited to his Account that remains
undistributed at his death.

 

1.4. “Board of Directors” or “Board” means the board of directors of the
Company.

 

1.5. “Committee” means the committee appointed in accordance with Section 8.1 to
administer the Plan.

 

1.6. “Company” means TransDigm, Inc., a Delaware corporation, and any successor
thereto.

 

1.7. “Compensation” means the aggregate compensation paid to a Participant by
the Company for a Plan Year, including salary, overtime pay, commissions,
bonuses and all other items that constitute wages within the meaning of section
3401 (a) of the Code or are required to be reported under section 604l(d),
6051(a)(3) or 6052 of the Code. Compensation also includes Salary Reduction
Accruals under this Plan and any elective deferrals under cash-or-deferred
arrangements or cafeteria plans that are not includible in gross income by
reason of section 125 or 402(a)(8) of the Code but does not include any other
amounts contributed pursuant to, or received under.

 

TransDigm Inc. Executive Retirement Savings Plan

Page 1



--------------------------------------------------------------------------------

1.8. “Disability” means a mental or physical condition that, in the opinion of a
licensed physician approved by the Committee, renders a Participant permanently
incapable of satisfactorily performing his usual duties for the Company or the
duties of such other position as the Company may make available to him for which
he is qualified by reason of training, education or experience.

 

1.9. “Early Retirement Date” means the day the Participant actually retires from
active employment with the Company or an affiliate due to the later of (a) a
Participant’s fifty-fifth (55th) birthday; or (b) his completion of five
(5) Years of Service.

 

1.10. “Effective Date” means January 1, 1997, the date on which this Plan went
into effect.

 

1.11. “Eligible Employee” means any key executive of the Company or an affiliate
as determined annually at the discretion of the Board of Directors. The Board of
Directors shall determine prior to the beginning of each Plan Year the employees
eligible to participate in the Plan for that particular Plan Year. An eligible
employee shall be a member of a “select group of management or highly
compensated employees” as referred to in Title I of ERISA.

 

1.12. “Entry Date” means the Effective Date and each January 1st thereafter.

 

1.13. “Normal Retirement Date” means the day the Participant actually retires
from active employment with the Company or an affiliate due to the attainment of
age 65.

 

1.14. “Participant” means any Eligible Employee who satisfies the conditions for
participation in the Plan set forth in Section 2.1.

 

1.15. “Plan” means the TransDigm Inc. Executive Retirement Savings Plan, as set
forth herein and as from time to time amended.

 

1.16. “Plan Year” means the accounting year of the Plan, ending each calendar
year, December 31st.

 

1.17. “Salary Reduction Accrual” means an amount credited to the Salary
Reduction Account pursuant to a Salary Reduction Agreement.

 

1.18. “Salary Reduction Account” means the account established to record Salary
Reduction Accruals authorized by Participants under the terms of this Plan.

 

1.19. “Salary Reduction Agreement” means an agreement between a Participant and
the Company, under which the Participant agrees to a reduction in his
Compensation and the Company agrees to credit him with Salary Reduction Accruals
under this Plan.

 

TransDigm Inc. Executive Retirement Savings Plan

Page 2



--------------------------------------------------------------------------------

1.20. “Termination of Employment” means a Participant’s or former Participant’s
separation from the service of the Company (including all affiliates of the
Company) by reason of his resignation, retirement, discharge or death.

 

1.21. “Trust” or “Trust Fund” means any trust established to hold amounts set
aside by the Company or its affiliates in accordance with Section 4.5.

 

1.22. “Trustee” means National City Bank and any additional or successor trustee
of the Trust Fund.

 

1.23. “Valuation Date” means any Allocation Date and any other date chosen by
the Committee as of which the value of Participants’ Accounts is determined.

 

1.24. “Years of Service” means the total number of years for which a Participant
has received credit toward vesting under the TransDigm, Inc. Retirement and
401(k) Plan.

 

1.25. Rules of construction

 

1.25.1. Governing law. The construction and operation of this Plan and Trust are
governed by the laws of the State of Ohio.

 

1.25.2. Undefined terms. Unless the context clearly requires another meaning,
any term not specifically defined in this Plan is used in the sense given to it
by the TransDigm, Inc. Retirement and 401(k) Plan.

 

1.25.3. Headings. The headings of Articles, Sections and Subsections are for
reference only and are not to be utilized in construing the Plan.

 

1.25.4. Gender. Unless clearly inappropriate, all pronouns of whatever gender
refer indifferently to persons or objects of any gender.

 

1.25.5. Singular and plural. Unless clearly inappropriate, singular terms refer
also to the plural number and vice versa.

 

1.25.6. Severability. If any provision of this Plan is held illegal or invalid
for any reason, the remaining provisions are to remain in full force and effect
and to be construed and enforced in accordance with the purposes of the Plan as
if the illegal or invalid provision did not exist.

 

TransDigm Inc. Executive Retirement Savings Plan

Page 3



--------------------------------------------------------------------------------

ARTICLE 2.

 

Participation in the Plan

 

2.1. Commencement of participation. An employee of the Company or an affiliate
becomes a Participant on the earliest Entry Date on which he satisfies all of
the following conditions:

 

(a) he is an Eligible Employee; and

 

(b) he has executed a valid Salary Reduction Agreement that is still in effect.

 

2.2. Cessation of participation. If a Participant ceases to satisfy any of the
conditions set forth in Section 2.1, his participation in this Plan terminates
immediately, except that his Account will continue to be held for his benefit
and will be distributed to him in accordance with the provisions of Article 6.
He may resume participation as of any Entry Date on which he again satisfies the
conditions of Section 2.1.

 

ARTICLE 3.

 

Accounts Under the Plan

 

3.1. Establishment of Accounts. The accounts specified in this Section 3.1 are
established under the Plan to record the liability of the Company to
Participants. All Accounts are maintained on the books of the Company, and the
Company is under no obligation to segregate any assets to provide for these
liabilities.

 

3.1.1. Salary Reduction Accounts. A Salary Reduction Account is maintained for
each Participant for the purpose of recording the current value of his Salary
Reduction Accruals.

 

3.2. Valuation of Accounts

 

3.2.1. Timing of valuation. All Accounts are valued as of each Allocation Date
and as of any other Valuation Date fixed by the Committee.

 

3.3. Method of valuing Accounts. The value of a Participant’s Account as of any
Valuation Date shall reflect each Participant’s interest in the Plan. The
Participant’s interest shall be calculated as if the Participant’s Salary
Reduction Account balance were actually invested in accordance with the
directions of the Participant made in accordance with the terms of this Plan,
including applicable default provisions. The Company shall have no obligation to
actually invest any amounts in accordance with such directions.

 

TransDigm Inc. Executive Retirement Savings Plan

Page 4



--------------------------------------------------------------------------------

ARTICLE 4.

 

Accrual of Benefits

 

4.1. Salary Reduction Accruals. For any Plan Year, Salary Reduction Accruals are
credited to each Participant to the extent specified in his Salary Reduction
Agreement in effect for the Plan Year.

 

4.2. Timing of accruals. Salary Reduction Accruals are deemed to accrue on the
date on which the Participant would otherwise have received the Compensation
that he elected to defer. A Participant whose Termination of Employment occurred
before the date on which any amount described in Section 4.1 would otherwise
have accrued is not entitled to that accrual, unless his Termination of
Employment was due to his Death, Disability or retirement at or after his Early
Retirement Date or Normal Retirement Date.

 

4.3. Salary Reduction Agreements

 

4.3.1. Authorization of Salary Reduction Accruals. By executing a Salary
Reduction Agreement and filing it with the Committee with respect to a Plan
Year, a Participant may elect to have Salary Reduction Accruals credited under
the Plan on his behalf. The current salary and bonus of a Participant who
executes and files a Salary Reduction Agreement are reduced by the amount
specified in his election, and an equal amount is accrued under the Plan in
accordance with Section 4.1. An agreement may specify either a dollar amount or
a percentage reduction and may specify whether the reduction is applied to
regular salary, to bonuses or to both. Salary Reduction Contributions may not be
made with respect to Compensation other than salary and bonuses.

 

4.3.2. Timing of Salary Reduction Agreements. A Salary Reduction Agreement with
respect to regular salary for any Plan Year after 1997 must be executed and
filed with the Committee no later than the last day of the preceding Plan Year.
A Salary Reduction Agreement with respect to regular salary for the 1997 Plan
Year must be executed and filed with the Committee before the Effective Date. A
Salary Reduction Agreement with respect to regular salary for a Plan Year may be
changed, prospectively, by an administratively reasonable date prior to the
first day of a calendar quarter in such Plan Year. A Salary Reduction Agreement
with respect to a bonus must be executed and filed with the Committee at least
sixty (60) days prior to the date the amount of such bonus is determined by the
Board (or other appropriate individual or entity) or such earlier date as the
Committee shall direct. No Salary Reduction Agreement may be amended or revoked
after the last day on which it could have been executed, except that an
agreement is automatically revoked if the Participant who executed it ceases to
be eligible to participate in the Plan.

 

4.3.3. Limitations on Salary Reduction Accruals. The maximum amount (if any)
that may be deferred by a Participant in accordance with Section 4.1. shall be
determined by the Committee.

 

TransDigm Inc. Executive Retirement Savings Plan

Page 5



--------------------------------------------------------------------------------

4.4. Investment of Accruals. The Salary Reduction Accounts of Participants and
former Participants shall be accounting entities only.

 

4.4.1 Deemed Investments. The Company shall make available one or more deemed
investment options for Participants and former Participants with Salary
Reduction Account balances. Participants and former Participants may direct the
deemed investment of such Account balances in accordance with a uniform
procedure established by the Committee which may provide an interest only option
paying a reasonable rate of interest and/or investment alternatives modeled
after real world alternatives. The Committee shall cause appropriate records to
be maintained in order to determine the Account balances of Participants and
former Participants.

 

4.4.2. Contributions to Trust Fund. The Company may establish a Trust Fund and
make contributions to it corresponding to any or all amounts accrued under
Section 4.1. These contributions shall be credited with income, expense, gains
and losses in accordance with the investment experience of the Trust Fund and
the terms and provisions of any applicable trust agreement.

 

4.5. Status of the Trust Fund. Notwithstanding any other provision of this plan,
all assets of the Trust Fund remain the property of the Company and are subject
to the claims of its creditors. No Participant has any priority claim on Trust
assets or any security interest or other rights in or to them superior to the
rights of general creditors of the Company.

 

4.6. Nonalienability. A Participant’s or former Participant’s rights under this
Plan may not be voluntarily or involuntarily assigned or alienated. If a
Participant or former Participant attempts to assign his rights or enters into
bankruptcy proceedings, his right to receive payments personally under the Plan
will terminate, and the Committee may apply them in such manner as will, in its
judgment, serve the best interests of the Participant or former Participant.

 

ARTICLE 5.

 

Vesting

 

5.1. Definition of “vesting”. A Participant’s interest in his Accounts is
“vested” when it is not subject to forfeiture for any reason.

 

5.2. Vesting requirements. A Participant’s interest in his Salary Reduction
Accrual Account, is fully (100%) vested at all times.

 

TransDigm Inc. Executive Retirement Savings Plan

Page 6



--------------------------------------------------------------------------------

ARTICLE 6.

 

Distributions to Participants

 

6.1 Timing and manner of distribution.

 

6.1.1 Election of distribution date and manner of distribution. Each Salary
Reduction Agreement must specify when and in what form benefits accrued under
the Plan while the Agreement is in effect will be distributed to the Participant
or his Beneficiary. A Participant may elect any date and form of distribution
that is acceptable to the Committee, except that the date of distribution may
not in any case be earlier than his date of Termination of Employment. The
Participant and the Committee may agree to change the time or manner of
distribution specified in a Salary Reduction Agreement, but only if the change
is agreed to ninety (90) days preceding Termination of Employment, or such
earlier date as shall be determined by the committee.

 

6.1.2 Methods of distribution. Participants may receive distributions from the
Plan only upon the occurrence of one or more of the events specifically
described in Section 6.2. Upon the occurrence of any of the “triggering events”
set out thereunder, distribution will be made in one of the following methods as
previously elected by the Participant and applicable to his entire Account
balance: (1) payment in a one-time, single sum distribution payable as soon as
administratively feasible, but no later than 90 days after the occurrence of a
triggering event; (2) payment in three equal annual installments commencing as
soon as administratively feasible, but no later than 90 days after the
occurrence of a triggering event; or (3) payment in the form of an annuity
contract to be purchased from a qualified insurance carrier at the discretion of
the Committee, which annuity contract shall be distributed to such Participant
as soon as administratively feasible, but no later than 90 days after the
occurrence of a triggering event.

 

6.1.3. Payments from Company of Trust Fund. Payment of benefits under this Plan
may be made either directly from the Company or from any Trust Fund established
by the Company, at the discretion of the Company. Payments from the Trust Fund
shall offset the liability of the Company hereunder and payments directly by the
Company shall offset the liability of any such Trust Fund.

 

6.2. Events triggering distribution. The occurrence of any of the following
events may result in a distribution of a Participant’s accrued benefit under the
Plan:

 

6.2.1. Death, disability, or early or normal retirement. The death of a
Participant, termination of his employment with the Company by reason of total
and permanent disability, or his attainment of early or normal retirement.
Whether a Participant’s termination of employment is due to total and permanent
disability shall be determined by the Committee in good faith.

 

6.2.2. Change of control. Change of control or ownership of the Company as
defined in this Section, shall mean (a) the purchase or other acquisition in one
or more transactions other than from the Company, by any individual, entity or
group of persons, within the meaning of Section 13(d)(3) or 14(d) of the
Securities Exchange Act of 1934 or any comparable successor provisions, of
beneficial ownership (within the meaning of Rule 13d-3 of the Securities
Exchange Act of 1934) of 50 percent or more of either the outstanding shares of
common stock or the combined voting power of the Company’s parent company, Kelso
Corporation’s then outstanding voting securities entitled to vote generally;
(b) the approval by

 

TransDigm Inc. Executive Retirement Savings Plan

Page 7



--------------------------------------------------------------------------------

he stockholders of the Company or Kelso Corporation of a reorganization, merger,
or consolidation, in each case, with respect to which persons who were
stockholders of the Company or Kelso Corporation immediately prior to a such
reorganization, merger or consolidation do not immediately thereafter own more
than 50 percent of the combined voting power of the reorganized, merged or
consolidated Company’s then outstanding securities that are entitled to vote
generally in the election of directors; or (c) the sale of substantially all of
the Company’s assets. The Committee shall determinate whether a Change in
Control shall result in a distribution of a Participant’s accrued benefit under
the Plan.

 

6.2.3. Change in employment status. A change in a Participant’s employment
status by reason of termination, voluntary or involuntary, or retirement from
active employment with the Company, whether prior or subsequent to the
Participant’s attaining normal retirement age.

 

6.2.4. Significant below-plan financial performance. The Company’s “earnings
before interest and taxes” or “EBIT” falls 15% or more below Company established
fiscal plan goals or targets for two consecutive fiscal quarters. At such point
in time, the Committee shall review all of the pertinent facts and circumstances
surrounding the decrease in EBIT and shall in its sole discretion determine
whether this is in the best interest of the Plan Participant that the accrued
benefit be paid.

 

6.2.5. Filing of material litigation. The filing of any state or federal lawsuit
alleging material damages against the Company that pose a real and substantial
threat to the continued viable existence of the Company as an ongoing,
profitable concern. The Committee shall have sole discretion in determining the
extent of the threat posed and potential damages thereunder. This provision
shall apply regardless of whether the Company was named directly in the suit,
named or joined as a class action or third-party defendant, or made subject to
any cross-or counter-claims under the applicable procedural rules of any state
or federal jurisdiction.

 

6.2.6. Unforeseeable emergency. The occurrence of an unforeseeable emergency. In
order to qualify as such, the emergency must constitute an unanticipated
emergency caused by an event beyond the control of the participant or
beneficiary that would result in financial hardship to the individual if early
withdrawal were not permitted. Specifically, unforeseeable emergency is
financial hardship to the Participant resulting from a sudden and unexpected
illness or accident of the Participant or of a dependent of the Participant,
loss of the Participant’s property due to casualty, or other similar
circumstances arising as a result of events beyond the control of the
Participant as further defined in Treas. Reg. §1.457-2(h). The amount of any
withdrawal or distribution under this Section is limited to that amount
reasonably necessary to meet the emergency.

 

6.2.7. Special Distribution. A Participant or former Participant may demand
payment of the adjusted current balance of his Salary Deferral Account at any
time. Such demand shall be in writing, signed by the Participant or former
Participant, and submitted to the Committee and shall indicate the date of
payment which shall not be earlier than an administratively reasonable period of
time following the date the demand is filed with the Committee. Such payment
shall be in a single sum. The amount of the payment shall be ninety percent
(90%) of the

 

TransDigm Inc. Executive Retirement Savings Plan

Page 8



--------------------------------------------------------------------------------

Participant’s or former Participant’s Account balance on the date of
distribution. The remaining ten percent (10%) shall be permanently forfeited.

 

6.2.8. Marginal tax rate increase. The proposal or enactment of any federal
legislation that will increase the marginal individual income tax rates so that
the deferral of income to future years will result in greater income tax
liability when compared with current recognition of income. Such determination
of the likely effect of any proposed or enacted legislation shall be made by the
Committee.

 

6.3. Type of property to be distributed. All distributions from the Plan to
Participants and Beneficiaries are made in cash, unless the Participant has
elected distribution in the form of an annuity contract in which case the
distribution shall be made in the form of such contract.

 

6.4. Manner of distribution to minors or incompetents. If at any time any
distributee is, in the judgment of the Committee, legally, physically or
mentally incapable of receiving any distribution due to him, the distribution
may, if the Committee so directs, be made to the guardian or legal
representative of the distributee, or, if none exists, to any other person or
institution that, in the Committee’s judgment, will apply the distribution in
the best interests of the intended distributee.

 

6.5. Election of Beneficiary.

 

6.5.1. Designation or change of Beneficiary by Participant. When an Eligible
Employee qualifies for participation in the Plan, the Committee will send him a
Beneficiary designation form, on which he may designate one or more
Beneficiaries and successor Beneficiaries. A Participant may change his
Beneficiary designation at any time by filing the prescribed form with the
Committee. The consent of the Participant’s current Beneficiary is not required
for a change of Beneficiary, and no Beneficiary has any rights under this Plan
except as are provided by its terms. The rights of a Beneficiary who predeceases
the Participant who designated him immediately terminate, unless the Participant
has specified otherwise.

 

6.5.2. Beneficiary if no election is made. Unless a different Beneficiary has
been elected in accordance with Section 6.5.1., the Beneficiary of any
Participant who is lawfully married on the date of death is his surviving
spouse. The Beneficiary of any other Participant who dies without having
designated a Beneficiary in his estate.

 

ARTICLE 7.

 

Amendment or Termination of the Plan

 

7.1. Company’s right to amend Plan. The Board of Directors may, at any time and
from time to time, amend, in whole or in part, any of the provisions of this
Plan or may terminate it as a whole or with respect to any Participant or group
of Participants. Any such amendment is binding upon all Participants and their
Beneficiaries, the Trustee, the Committee and all other parties in interest.
Such an amendment shall be evidence by a written amendment to the Plan, executed
by two executive officers of the Company.

 

TransDigm Inc. Executive Retirement Savings Plan

Page 9



--------------------------------------------------------------------------------

7.2. When amendments take effect. A resolution amending or terminating the Plan
becomes effective as of the date specified therein which date shall be set forth
in the written amendment.

 

7.3. Restriction on retroactive amendments. No amendment may be made that
retroactively deprives a Participant of any benefits accrued before the date of
the Board’s action amending the Plan.

 

ARTICLE 8.

 

Plan Administration

 

8.1. The Administrative Committee. The Plan shall be administered by the
Committee consisting of one or more persons appointed by the Board of Directors.
The board may remove any member of the Committee at any time, with or without
cause, and may fill any vacancy. If a vacancy occurs, the remaining member or
members of the Committee have full authority to act. The Board is responsible
for transmitting to the Trustee the names and authorized signatures of the
members of the Committee and, as changes take place in membership, the names and
signatures of new members. Any member of the Committee may resign by delivering
his written resignation to the Board, the Trustee and the Committee. Any such
resignation becomes effective upon its receipt by the Board or on such other
date as is agreed to by the Board and the resigning member. The Committee acts
by a majority of its members at the time in office and may take action either by
vote at a meeting or by consent in writing without a meeting. The Committee may
adopt such rules and appoint such subcommittees as it deems desirable for the
conduct of its affairs and the administration of the Plan. In the event the
Board does not name a Committee, the Board of Directors shall act as the
Committee.

 

8.2. Powers of the Committee. In carrying out its duties with respect to the
general administration of the Plan, the Committee has, in addition to any other
powers conferred by the Plan or by law, the following powers:

 

(a) to determine all questions relating to eligibility to participate in the
Plan other than the selection of Eligible Employees which shall be done by the
Board of Directors subject to the limitations of the Plan;

 

(b) to compute and certify to the Trustee the amount and kind of distributions
payable to Participants and their Beneficiaries;

 

(c) to maintain all records necessary for the administration of the Plan that
are not maintained by the Company or the Trustee;

 

(d) to interpret the provisions of the Plan and to make an publish such rules
for the administration of the Plan are not inconsistent with the terms thereof;

 

TransDigm Inc. Executive Retirement Savings Plan

Page 10



--------------------------------------------------------------------------------

(e) to establish and modify the method of accounting for the Plan or the Trust;

 

(f) to employ counsel, accountants and other consultants to aid in exercising
its powers and carrying out its duties hereunder; and

 

(g) to perform any other acts necessary and proper for the administration of the
Plan, except those that are to be performed by the Trustee.

 

8.3. Indemnification.

 

8.3.1. Indemnification of members of the Committee and others by the Company.
The Company agrees to indemnify and hold harmless each member of the Committee,
or other individual employee of the Company or an affiliate in the
administration of this Plan, against any and all expenses and liabilities
arising out of his action or failure to act in such capacity, excepting only
expenses and liabilities arising out of his own willful misconduct or gross
negligence. This right of indemnification is in addition to any other rights to
which any member of the Committee or such other individual employee may be
entitled.

 

8.3.2. Liabilities for which member of the Committee and others are indemnified.
Liabilities and expenses against which a member of the Committee, or other
individual employee of the Company or an affiliate in the administration of this
Plan, is indemnified hereunder included, without limitation, the amount of any
settlement or judgment, costs, counsel fees and related charges reasonably
incurred in connection with a claim asserted or a proceeding brought against him
or the settlement thereof.

 

8.3.3. Company’s right to settle claims. The Company may, at its own expense,
settle any claim asserted or proceeding brought against any member of the
Committee, or other individual employee of the Company or an affiliate in the
administration of this Plan, when such settlement appears to be in the best
interests of the Company.

 

8.4. Claims procedure. If a dispute arises between the Committee and a
Participant of Beneficiary over the amount of benefits payable under the Plan,
the Participant of Beneficiary may file a claim for benefits by notifying the
Committee in writing of his claim. The Committee will review and adjudicate the
claim. If the claimant and the Committee are unable to reach a mutually
satisfactory resolution of the dispute, it will be submitted to arbitration
under the rules of the American Arbitration Association. Each Participant
agrees, by the execution of a Salary Reduction Agreement, that arbitration will
be the first means of resolving disputes arising under the Plan.

 

8.5. Expenses of the Committee. The members of the Committee serve without
compensation for services as such. All expenses of the Committee are paid by the
Company.

 

TransDigm Inc. Executive Retirement Savings Plan

Page 11



--------------------------------------------------------------------------------

ARTICLE 9.

 

Miscellaneous

 

9.1. Plan not a contract of employment. The adoption and maintenance of the Plan
does not constitute a contract between the Company and any Participant or to be
a consideration for the employment of any person. Nothing herein contained give
any Participant the right to be retained in the employ of the Company or
derogates from the right of the Company to discharge any Participant at any time
without regard to the effect of such discharge upon his rights as a Participant
in the Plan.

 

9.2. No rights under Plan except as set forth herein. Nothing in this Plan,
express or implied, is intended, or shall be construed, to confer upon or give
to any person, firm, association, or corporation, other than the parties hereto
and their successors in interest, any right, remedy, or claim under or by reason
of this Plan or any covenant, condition, or stipulation hereof, and all
covenants, conditions and stipulation in this Plan, by or on behalf of any
party, are for the sole and exclusive benefit of the parties hereto.

 

IN WITNESS WHEREOF, TransDigm Inc. has caused this Plan to be executed by its
duly authorized officers this 23rd day of December 1996.

 

TransDigm Inc.

(the “Company”)

By:

  LOGO [g29666img_002.jpg]

And:

   

 

TransDigm Inc. Executive Retirement Savings Plan

Page 12



--------------------------------------------------------------------------------

SELECT COMPENSATION

Non-qualified Deferred Compensation Plan

 

TRUST AGREEMENT

 

NOTICE: This Trust Agreement is based upon the model grantor trust set forth in
IRS Revenue Procedure 92-64, 1992-2 C.B. 422. Because this Agreement contains
certain additional provisions not set forth in the Revenue Procedure. The
Prudential Savings Bank, F.S.B. and its affiliates provide no assurances as to
the legal standing or tax consequences of this Agreement in connection with your
deferred compensation plan or plans. You must consult with your legal and tax
advisors before using this Agreement.

 

This Agreement made this 10th day of October, 1997, by and between TransDigm,
Inc. (the “Company”) and The Prudential Savings Bank, F.S.B. (the “Trustee”);

 

WHEREAS, the Company has adopted the non-qualified deferred compensation plan
listed in Appendix A of this Trust Agreement, (herein called the “Plan”);

 

WHEREAS, the Company has incurred or expects to incur liability under the terms
of such Plan with respect to the individuals participating in such Plan;

 

WHEREAS, the Company wishes to establish a trust (hereinafter called the
“Trust”) and to contribute to the Trust assets that shall be held therein,
subject to the claims of the Company’s creditors in the event of the Company’s
Insolvency, as herein defined, until paid to Plan participants and their
beneficiaries in such manner and at such times as specified in the Plan;

 

WHEREAS, it is the intention of the parties that this Trust shall constitute an
unfunded arrangement and shall not affect the status of the Plan as an unfunded
plan maintained for the purpose of providing deferred compensation for a select
group of management or highly compensated employees for purposes of Title I of
the Employee Retirement Income Security Act of 1974;



--------------------------------------------------------------------------------

WHEREAS, it is the intention of the Company to make contributions to the Trust
to provide itself with a source of funds to assist it in the meeting of its
liabilities under the Plan;

 

NOW, THEREFORE, the parties do hereby establish the Trust and agree that the
Trust shall be comprised, held and disposed of as follows:

 

Section 1. Establishment of the Trust.

 

(a) Company hereby deposits with the Trustee in trust                     
[insert amount deposited], which shall become the principal of the Trust to be
held, administered and disposed of by the Trustee as provided in this Trust
Agreement.

 

(b) The Trust hereby established shall be irrevocable until such time as all
liabilities with respect to Plan participants have been satisfied.

 

(c) The Trust is intended to be a grantor trust, of which the Company is the
grantor, within the meaning of subpart E, part I, subchapter J, chapter 1,
subtitle A of the Internal Revenue Code of 1986, as amended, and shall be
construed accordingly.

 

(d) The principal of the Trust, and any earnings thereon shall be held separate
and apart from other funds of the Company and shall be used exclusively for the
uses and purposes of Plan participants and general creditors as herein set
forth. Plan participants and their beneficiaries shall have no preferred claim
on, or any beneficial ownership interest in, any assets of the Trust. Any rights
created under the Plan and this Trust Agreement shall be mere unsecured
contractual rights of Plan participants and their beneficiaries against the
Company. Any assets held by the Trust will be subject to the claims of the
Company’s general creditors under federal and/or state law in the event of
Insolvency, as defined in Section 3 (a) herein.

 

(e) The Company, in its sole discretion, may at any time, or from time to time,
make additional deposits of cash or other property acceptable to the Trustee in
trust with the Trustee to



--------------------------------------------------------------------------------

augment the principal to be held, administered and disposed of by the Trustee as
provided in this Trust Agreement. Neither the Trustee nor any Plan participant
or beneficiary shall have any right to compel such additional deposits. The
Trustee shall have no obligation to receive property other than cash unless
prior to such receipt the Trustee (i) has agreed that such property is
acceptable to it and (ii) has received such information, representations or
indemnities concerning such property as it deems reasonable or necessary under
the circumstances. The Trustee shall have no obligation to (i) require any
deposits to be made to the Trust pursuant to the terms of the Plan, (ii) compute
the required amount of deposits, if any, required to be made to the Trust
pursuant to the terms of the Plan or (iii) determine whether amounts received by
it comply with the terms of the Plan.

 

(f) In the event of any conflict between this Trust Agreement and any provision
of the Plan relating to any of the Trustee’s responsibilities, obligations or
duties with respect to the Trust, the provisions of this Trust Agreement shall
control.

 

Section 2. Payments to Plan Participants and Their Beneficiaries

 

(a) Except as otherwise provided herein, for the purpose of paying Plan
participants and their beneficiaries, the Trustee shall make payments directly
to the Plan participants in accordance with a schedule (the “Distribution
Instruction”) provided by the Company minus any required tax withholding. The
Company shall deliver to the Trustee a Distribution Instruction that indicates
the amounts payable in respect of each Plan participant (and his or her
beneficiaries), that provides a formula or other instructions acceptable to the
Trustee for determining the amounts so payable, the form in which such amount is
to be paid (as provided for or available under the Plan), and the time of
commencement for payment of such amounts. Such Distribution Instruction must be
provided at least 15 business days prior to the first date on



--------------------------------------------------------------------------------

which a payment must be delivered to the Company by the Trustee on behalf of any
such Plan participant. Any change to a Distribution Instruction shall be
delivered to the Trustee not less than 15 days prior to the date on which the
first payment is to be made in accordance with the revised Distribution
Instruction.

 

(b) The Company shall be responsible for reporting, withholding and payment of
all taxes associated with distributions made from the Trust established under
this Trust Agreement, including the withholding and deposit of each Plan
participant’s federal, state, and local income taxes, payments and deposit of
all payroll, employment and other taxes, and filing all related tax reports. The
Company may require that the Trustee notify the Company as to the exact time and
amount of any distributions to a Plan participant immediately prior to any such
distribution so that the company may calculate the amount needed to satisfy any
federal, state, local or any other governmental tax withholding requirement.
Upon receiving withholding amount instructions from the Company, which may be
separate from the Distribution Instruction, the Trustee shall directly remit
such amount to the Company in a timely fashion. In the event that the federal
government or any state, local or other governmental body shall assess any tax,
penalty or interest against the Trustee with respect to any benefit provided
under the Plan, any duty or obligation imposed under this Trust Agreement, any
transaction required under the Plan or the Trust Agreement, or any transaction
directed by the Company, including (without limiting the generality of the
foregoing) any benefit payable under the Plan, any contribution made by the
Company to the Trust, or any services provided or fees payable under this Trust
Agreement (but excluding any tax on income earned by the Trustee), the Company
shall, upon demand, pay to the Trustee or reimburse the Trustee for the amount
of such taxes, penalties and interest assessed, reasonable attorney’s fees, and
other expenses or costs incurred (including expenses associated



--------------------------------------------------------------------------------

with any court or administrative agency action or proceeding) in connection with
such assessment. The Company’s obligations under this Section 2(b) shall survive
termination of the Trust.

 

(c) The entitlement of a Plan participant or his or her beneficiaries to
benefits under the Plan shall be determined by the Company or such party as it
shall designate under the Plan, and any claim for such benefits shall be
considered and reviewed under the procedures set out in the Plan. The Trustee
shall have no responsibility to intervene in such process, to interpret the
provisions of the Plan or to administer the Plan in any way.

 

(d) The Company may make payment of benefits directly to Plan participants or
their beneficiaries as they become due under the terms of the Plan. The Company
shall notify the Trustee of its decision to make payment of benefits directly
prior to the time amounts are payable to participants or their beneficiaries. In
addition, if the principal of the Trust, and any earnings thereon, are not
sufficient to make payments of benefits in accordance with the terms of the
Plan, the Company shall make the balance of each such payment as it falls due.
The Trustee shall notify the Company where principal and earnings are not
sufficient.

 

(e) If the Trust has insufficient assets from which to make all distributions
called for under any Distribution Instruction on or as of a certain distribution
date, all distributions paid out on or as of such date shall be paid out of the
Trust on a pro rata basis with respect to all applicable accounts.

 

Section 3. Trustee’s Responsibility Regarding Payments to Trust Beneficiary When
Company is Insolvent

 

(a) The Trustee shall cease payment of benefits to the company on behalf of Plan
participants and their beneficiaries if the Company is Insolvent. The Company
shall be



--------------------------------------------------------------------------------

considered “Insolvent” for purposes of this Trust Agreement if (i) the Company
is unable to pay its debts as they become due, or (ii) the Company is subject to
a pending proceeding as a debtor under the United States Bankruptcy Code.

 

(b) At all times during the continuance of this Trust, as provided in Section
1(d) hereof, the principal and income of the Trust shall be subject to claims of
general creditors of the Company under federal and state law as set forth below.

 

(i) The Board of Directors and the Company’s chief executive officer shall have
the duty to inform the Trustee in writing of the Company’s Insolvency. If a
person claiming to be a creditor of Company alleges in writing to the Trustee
that Company has become insolvent, the Trustee shall independently determine,
within a reasonable time after receipt of such notice, whether the Company is
Insolvent and, pending such determination, the Trustee shall discontinue payment
of benefits to the Company on behalf of Plan participants or their
beneficiaries. The Trustee may take such action as it in its discretion deems
advisable to determine if the Company is Insolvent, including applying to a
court of competent jurisdiction, and all costs or expenses incurred by the
Trustee in determining whether the Company is Insolvent shall be paid from the
Trust as an administration expense.

 

(ii) Unless the Trustee has actual knowledge of the Company’s Insolvency, or has
received notice from the Company or a person claiming to be a creditor alleging
that the Company is Insolvent, the Trustee shall have no duty to inquire whether
the Company is insolvent and shall administer the Trust as though the Company
were solvent. Trustee may in all events rely on such evidence concerning the
Company’s solvency as may be furnished to the Trustee and that provides the
Trustee with a reasonably basis for making a determination concerning the
Company’s solvency.



--------------------------------------------------------------------------------

(iii) If at any time the Trustee has determined that the Company is Insolvent,
the Trustee shall discontinue payments to Plan participants or their
beneficiaries and shall hold the assets of the Trust for the benefit of the
Company’s general creditors. Nothing in this Trust Agreement shall in any way
diminish the rights of Plan participants or their beneficiaries to pursue their
rights as general creditors of the Company with respect to benefits due under
the Plan or otherwise.

 

(iv) The Trustee shall resume the payment of benefits to Plan participants or
their beneficiaries in accordance with Section 2 of this Trust Agreement only
after the Trustee has determined that the Company is not Insolvent (or is no
longer Insolvent).

 

(c) Provided that there are sufficient assets, if the Trustee discontinues the
payment of benefits to Plan participants or their beneficiaries from the Trust
pursuant to Section 3(b) hereof and subsequently resumes such payments, the
first payment following such discontinuance shall include the aggregate amount
of all payments due to Plan participants or their beneficiaries under the terms
of the Plan for the period of such discontinuance, less the aggregate amount of
any payments made to Plan participants or their beneficiaries by the Company in
lieu of the payments provided for hereunder during any such period of
discontinuance.

 

Section 4. Payments to the Company.

 

Except as provided in Section 3 hereof, the Trust being irrevocable hi
accordance with Section l(b) hereof, the Company shall have no right or power to
direct the Trustee to return to the Company or to divert to others any of the
Trust assets before all payment of benefits have been made to Plan participants
and their beneficiaries pursuant to the terms of the Plan.



--------------------------------------------------------------------------------

Section 5. Investment Authority.

 

(a) The Company shall have the duty and responsibility at all times to direct
the Trustee in writing (using the “Employer Investment Selection”) as to the
investment of the assets of the Trust. In the absence of written direction from
the Company, the Trustee shall have no duty to invest Trust assets and the
Trustee shall have no responsibility or liability with respect to the
investments, if any, made at the direction of the Company.

 

Notwithstanding the foregoing, in no event may the Trustee invest in securities
(including stock or rights to acquire stock) or obligations issued by the
Company, other than a de minimis amount held in common investment vehicles in
which the Trustee invests. All rights associated with assets of the Trust shall
be exercised by the Trustee or the person designated by the Trustee, and shall
in no event be exercisable by or rest with Plan participants, except that voting
rights with respect to Trust assets will be exercised by the Company. In the
absence of voting instructions from the Company, the Trustee shall have the
authority to vote any stocks, bonds or other securities; to give general or
special proxies or powers of attorney with or without power of substitution; and
to exercise any conversion privileges, subscription rights or other options, and
to make any payments incidental thereto.

 

(b) The Trustee shall invest and reinvest the assets of the Trust pursuant to
the directions provided by the Company in the applicable Plan documents and Plan
investment direction forms. The Trustee shall invest and reinvest the principal
and income without distinction between principal and income in accordance with
the written directions provided to the Trustee by the Company. Subject to the
directions provided by the Company, the Trustee or its designee shall have the
following additional powers and authority in its discretion:

 

(i) To purchase, subscribe for, invest and reinvest in shares or units of
investment companies (notwithstanding the Trustee or any affiliate of the
Trustee acting as investment advisor, custodian, transfer agent, registrar,
sponsor, distributor or manager or in any other capacity) and annuity contracts
without being limited to the classes of property in which the Trustee is
authorized to invest by any law or any rule of court of any state and without
regard to the proportion any such property may bear to the entire amount of the
Trust assets;



--------------------------------------------------------------------------------

(ii) To retain any property at any time received or held in the Trust;

 

(iii) To sell or exchange any securities or property of the Trust at public or
private sale, for cash or on credit, to grant and exercise all conversion or
subscription rights pertaining to any such property and to enter into any
covenant or agreement to purchase any property in the future;

 

(iv) To participate in any plan of reorganization, consolidation, merger,
combination, liquidation or other similar plan relating to property held by it
and to consent to or oppose any such plan or any action thereunder or any
contract, lease, mortgage, purchase, sale or other action by any person;

 

(v) To register any investment held as a part of the Trust in its own name or in
the name of a nominee, and to hold any investment in bearer form or through or
by a central clearing corporation maintained by institutions active in the
securities markets, but the books and records of the Trustee shall at all times
show that all investments are part of the Trust; to deposit any property held by
it with any protective, reorganization or similar committee, to delegate
discretionary power thereto, and to pay part of the expenses and compensation
thereof and any assessments levied with respect to any such property so
deposited: and generally to exercise any of the powers of any owner with respect
to securities or property held as part of the Trust;



--------------------------------------------------------------------------------

(vi) To keep such portions of the Trust in cash or cash balances as the Trustee
may, from time to time, deem to be in the best interest of the Trust until such
moneys shall be invested, reinvested or disbursed, it being understood that the
Trustee shall not be required to pay any interest on cash so held.

 

(c) The Company agrees to indemnify the Trustee and any agents of the Trustee,
including affiliates of the Trustee, against and hold each of them harmless from
any cost, claim, liability, loss or expense including reasonable attorney’s
fees, imposed upon or incurred by any of them as a result of following the
Company’s directions as to the investment of Trust assets, or in the absence of
directions from the Company, failing to invest Trust assets. The Company shall
be primarily liable for such obligations under this section and shall make
prompt payment thereof, or the Trustee may satisfy the Company’s obligations
from the Trust without the Company’s direction. The Company’s obligations under
this section shall survive termination of the Trust.

 

Section 6. Disposition of Income.

 

During the term of this Trust, all income received by the Trust, net of expenses
and taxes (other than the Company’s income taxes) shall be accumulated and
reinvested. All income, losses, deductions and credits attributable to the Trust
belong to the Company as owner for income tax purposes and will be included on
the Company’s income tax returns. Taxes attributable to the Trust shall be paid
by the Company. The parties hereto agree that any federal, state or local tax
returns required to be filed with respect to the Trust shall be prepared and
filed by the Trustee.



--------------------------------------------------------------------------------

Section 7. Accounting by the Trustee.

 

(a) The Trustee shall keep, or cause to be kept, accurate and detailed records
of all investments, receipts, disbursements, and all other transactions required
to be made, including such specific records as shall be agreed upon in writing
between the Company and the Trustee or the Trustee’s affiliates or agents.

 

(b) Within ninety (90) days following the close of each calendar year and within
ninety (90) days after the removal or resignation of the Trustee, the Trustee
shall deliver to the Company a written account of its administration of the
Trust during such year or during the period from the close of the last preceding
year to the date of such removal or resignation, setting forth all investments,
receipts, disbursements and other transactions effected by it, including a
description of all securities and investments purchases and sold with the cost
or net proceeds of such purchases or sales (accrued interest paid or receivable
being shown separately), and showing all cash, securities and other property
held in the Trust at the end of such year or as of the date of such removal or
resignation, as the case may be.

 

(c) At the end of regular calendar periods, but not less frequently than
quarterly, the Trustee shall deliver to the Company a written account, in the
Trustee’s standard form in effect from time to time, of the Trustee’s
administration of the Trust during the preceding period.

 

(d) Each account referred to in Section 7(b) and 7(c) shall be deemed to be an
account stated, accepted and approved by the Company, and the Trustee shall be
relieved and discharged, as if such account had been settled and allowed by a
judgment or decree of a court of competent jurisdiction, unless protested by
written notice to the Trustee within ninety (90) days following mailing of each
account statement by the Trustee.



--------------------------------------------------------------------------------

Section 8. Responsibility of the Trustee.

 

(a) The Trustee shall act with the care, skill, prudence and diligence under the
circumstances then prevailing that a prudent person acting in like capacity and
familiar with such matters would use in the conduct of an enterprise of a like
character and with like aims, provided, however, that the Trustee shall incur no
liability to any person for any action taken pursuant to a direction, request or
approval given by the Company which is contemplated by, and in conformity with,
the terms of the Plan or this Trust Agreement and is given in writing by the
Company; which direction, request or approval is given by the individual or
individuals the Company specifies on a schedule (the “Identification of
Administrative Committee”) provided to the Trustee by the Company. Each
direction, notice, request or approval given by an individual specified in the
Identification of Administrative Committee shall constitute a certification by
the Company to the Trustee that such direction, notice, request or approval is
in conformity with the terms of the Plan and applicable law. The Trustee shall
also incur no liability for any failure to act, which act requires such a
direction, request or approval by the Company that has not been provided to the
Trustee.

 

(b) In the event of a dispute between the Company and any party with respect to
assets held in the Trust or distributions required to be made from the Trust,
the Trustee may apply to a court of competent jurisdiction to resolve the
dispute. If the Trustee undertakes or defends any litigation arising in
connection with this Trust, the Company agrees to indemnify the Trustee against
the Trustee’s costs, expenses and liabilities (including, without Limitation,
attorneys’ fees and expenses) relating thereto and to be primarily liable for
such payments. If the Company does not pay such costs, expenses and liabilities
in a reasonably timely manner, the Trustee may obtain payment from the Trust
without direction from the Company.



--------------------------------------------------------------------------------

(c) The Trustee may consult with legal counsel (who may also be counsel for the
Company generally) with respect to any of its duties or obligations hereunder.
The Trustee may rely upon the advice of legal counsel and shall be protected to
the full extent the law permits. The Company will pay reasonable and customary
attorneys’ fees and reasonable expenses relating to such consultation provided
prior written notice is given to Company regarding such consultation and Company
approves of such consultation in advance. The Company may set a limit to such
fees and expenses, and the Company may request an estimate of such fees and
expenses prior to any costs being incurred. If the Company does not pay such
costs and expenses in a reasonably timely manner, the Trustee may obtain payment
from the Trust without direction from the Company.

 

(d) The Trustee may make, execute, acknowledge, and deliver any and all
documents of transfer and conveyance and any and all other instruments or
agreements that may be necessary or appropriate to carry out the powers of the
Trustee under this Trust Agreement or incidental thereto.

 

(e) The Trustee shall have power and authority to settle, compromise or submit
to arbitration any claims, debts or damages due owing to or from the Trust, to
commence or defend any suits or legal or administrative proceedings arising or
necessary or appropriate in connection with the Trust, the administration and
operation thereof or the powers or authority of the Trustee under the Trust, and
to represent the Trust in all suits and legal and administrative proceedings.

 

(f) The Trustee may employ and act through agents, accountants, appraisers,
investment advisors, actuaries, financial consultants, attorneys (who may be
counsel for the Company), including any affiliate of the Trustee, and delegate
to them any duties of the Trustee hereunder. The Trustee is an affiliate of the
Prudential Insurance Company of America,



--------------------------------------------------------------------------------

Prudential Securities Incorporated (“PSI”), Prudential Mutual Fund Management,
Inc., Prudential Mutual Fund Services (“PMFS”), and other companies. In the
event the Trustee employs affiliates to perform services hereunder, the Trustee
may share information with affiliates with respect to the Trust, the Company, a
Plan participant or a Plan beneficiary. Unless impractical, all investment
transactions shall be executed through PMFS, PSI or another affiliate of the
Trustee at its then prevailing rates and charges. The Trustee may compensate
anyone, including affiliates and their employees, contractors and agents,
performing services for the Trust from the Trust as a Trust administration
expense. Affiliates and their employees, contractors and agents may also receive
compensation in various forms, such as fees for management, advisory, transfer
or brokerage services, from investments, including investment company
securities, held in the Trust, and such compensation shall not offset or reduce
any fees the Trustee or an affiliate receives from the Trust as a trustee’s fee
or an expense of administration of the Trust.

 

(g) The Trustee shall have, without exclusion, all powers conferred on Trustees
by applicable law, including all powers generally given fiduciaries by Georgia
law, including those set forth in the Official Code of Georgia Annotated
Section 53-12-232, as amended from time to time, unless expressly provided
otherwise herein, provided, however, that if an insurance policy is held as an
asset of the Trust, the Trustee shall have no power to name a beneficiary of the
policy other than the Trust, to assign the policy (as distinct from conversion
of the policy to a different form) other than to a successor Trustee, or to loan
to any person the proceeds of any borrowing against such policy.

 

(h) Notwithstanding any powers granted to the Trustee pursuant to this Trust
Agreement or to applicable law, the Trustee shall not have any power that could
give this Trust the objective of carrying on a business and dividing the gains
therefrom, within the meaning of



--------------------------------------------------------------------------------

section 301.7701-2 of the Procedure and Administrative Regulations promulgated
pursuant to the Internal Revenue Code.

 

(i) The Company hereby agrees to indemnify and hold harmless the Trustee from
any liability or expense, including without limitation advances for or prompt
reimbursement of reasonable fees and expenses of counsel and other agents
retained by it, incurred by the Trustee with respect to holding, managing,
investing or otherwise administering the Trust. The Trustee shall not be liable
in discharging its duties hereunder, including without limitation its duty to
invest and reinvest the Trust, if it acts in good faith and in accordance with
the terms of this Trust Agreement and any applicable Federal or state laws,
rules or regulations. Notwithstanding any terms of this Trust Agreement the
Trustee shall be liable to Plan participants and their beneficiaries, including
the Company, for any loss, liability, damage, cost or expense incurred by such
person, which results from the gross negligence or willful misconduct of the
Trustee, its officers, employees or agents.

 

Section 9. Compensation and Expenses of Trustee.

 

The Company shall pay all administrative expenses and the Trustee’s fees and
expenses. If not so paid, the fees and expenses shall be paid from the Trust and
may be withdrawn from the Trust by the Trustee without the Company’s direction.

 

Section 10. Resignation and Removal of the Trustee.

 

(a) The Trustee may resign at any time by written notice to the Company, which
shall be effective 60 days after receipt of such notice unless the Company and
the Trustee agree otherwise.

 

(b) The Trustee may be removed by the Company on 60 days notice or upon shorter
notice accepted by the Trustee.



--------------------------------------------------------------------------------

(c) Upon resignation or removal of the Trustee and appointment of a successor
Trustee, all assets shall subsequently be transferred to the successor Trustee.
The transfer shall be completed within 90 days after receipt of notice of
resignation, removal or transfer, unless the Company extends the time limit,
provided the Company has approved the Trustee’s account and Trustee is provided
assurance by the Company and the successor trustee satisfactory to the Trustee
that all fees, expenses, and taxes reasonably anticipated will be paid and the
successor trustee has accepted its appointment.

 

(d) If the Trustee resigns or is removed, a successor shall be appointed, in
accordance with Section 11 hereof, by the effective date of resignation or
removal under paragraphs (a) or (b) of this Section. If no such appointment has
been made, the Trustee may apply to a court of competent jurisdiction for
appointment of a successor or for instructions. All expenses of the Trustee in
connection with the proceeding shall be allowed as administrative expenses of
the Trust. Upon the final accounting and transfer of Trust property to the
successor trustee, all duties and responsibilities for the Trust shall vest in
the successor trustee, and the Trustee’s responsibility and liability with
respect to the Trust shall terminate.

 

Section 11. Appointment of Successor

 

(a) If the Trustee resigns or is removed in accordance with Section 10(a) or
(b) hereof, the Company may appoint any bank, trust company, or other party that
has been granted corporate trustee powers under federal or state law as a
successor to replace the Trustee upon resignation or removal. The appointment
shall be effective when accepted in writing by the new Trustee, who shall have
all of the rights and powers of the former Trustee, including ownership rights
in the Trust assets. The former Trustee shall execute any instrument necessary
or reasonably requested by the Company or the successor Trustee to evidence the
transfer.



--------------------------------------------------------------------------------

(b) The successor Trustee need not examine the records and acts of any prior
Trustee, may accept assets transferred to it as the total property of the Trust,
and may retain or dispose of existing Trust assets, subject to Sections 7 and 8
hereof. The successor Trustee shall not be responsible for and the Company shall
indemnify and defend the successor trustee from any claim or liability
(including reasonable attorney’s fees) resulting from any action or inaction of
any prior trustee or from any other past event, or any condition existing at the
time it become successor Trustee. The Company’s obligations under this Section
11(b) shall survive termination of the Trust.

 

Section 12. Amendment or Termination.

 

(a) This Trust Agreement may be amended by a written instrument executed by the
Trustee and the Company. Notwithstanding the foregoing, no such amendment shall
conflict with the terms of the Plan or shall make the Trustee revocable, the
Trust being irrevocable in accordance with Section 1(b) hereof.

 

(b) The Trust shall not terminate until the date on which Plan participants and
their beneficiaries are no longer entitled to benefits pursuant to the terms of
the Plan. Upon termination of the Trust any assets in the Trust shall be
returned to the Company.

 

Section 13. Miscellaneous.

 

(a) Any provision of this Trust Agreement prohibited by law shall be ineffective
to the extent of any such prohibition, without invalidating the remaining
provisions hereof.

 

(b) Benefits payable to Plan participants and their beneficiaries under this
Trust Agreement may not be anticipated, assigned (either at law or in equity),
alienated, pledged, encumbered or subjected to attachment, garnishment, levy,
execution or other legal or equitable process.



--------------------------------------------------------------------------------

(c) This Trust Agreement shall be governed by and construed in accordance with
the laws of the State of Georgia.

 

(d) The Company has consulted with its legal counsel prior to signing this Trust
Agreement and its legal counsel has reviewed this Trust Agreement on behalf of
the Company.

 

Section 14. Effective Date.

 

The effective date of this Trust Agreement shall be 10/10, 1997.

 

IN WITNESS WHEREOF, the parties hereto have caused this Trust Agreement to be
executed by their respective officers thereunto duly authorized and attested to
as of the day and year first above written.

 

ATTEST/WITNESS:      

Company:

           

TRANSDIGM,INC.

    By:   LOGO [g29666img_003.jpg]       By:   LOGO [g29666img_004.jpg]   (SEAL)

Name:

  Douglas W. Peacock      

Name/Title:

  Peter B. Radekevich, CFO                     LOGO [g29666img007.jpg]          
          Eileen M. Fallon, Secretary                

Date: October 24, 1997

   



--------------------------------------------------------------------------------

ATTEST/WITNESS:      

The Prudential Savings Bank, F.S.B., Trustee

    By:   LOGO [g29666img_005.jpg]       By:   LOGO [g29666img_006.jpg]   (SEAL)

Name:

  Frances B. Rogers, AVP      

Name/Title:

  James W. Peacock, Asst. Vice Pres                

Date: 10/10/97

   

 

APPENDIX A

 

This Trust is established to meet the obligations of the Company for the
following non-qualified deferred compensation plan or plans:

 

TransDigm. Inc. Executive Retirement Saving Plan

 

                                                                               
                                        
                                        
                                        
                                                   

 

                                                                               
                                        
                                        
                                        
                                                   

 

                                                                               
                                        
                                        
                                        
                                                   